Citation Nr: 1453683	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  13-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for sleep apnea, including as secondary to PTSD.

3.  Entitlement to service connection for skin condition of the back, including as secondary to PTSD.

4.  Entitlement to service connection for skin condition of the abdomen, including as secondary to PTSD.

5.  Entitlement to service connection for stomach condition, including as secondary to PTSD.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1998 to December 2004, including service in Bosnia and Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran claimed both PTSD and depression.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Thus, the Veteran's claim encompasses her diagnoses of PTSD and major depressive disorder.

In October 2014, the Veteran testified before the undersigned sitting at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea, skin conditions of the back and abdomen, and stomach condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

The Veteran's PTSD had its onset in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Veteran has filed claims for PTSD and depression, she stated at the October 2014 hearing that a grant of service connection for any psychiatric disability, to include PTSD, would satisfy her appeal.  (See hearing transcript, at 3-4.)  In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

The Veteran's PTSD claim is predicated on a reported history of in-service military sexual assault (MST).  VA regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of her symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that the symptoms of her PTSD were caused by MST and that they have continued since service.  The evidence shows that the Veteran has PTSD and, significantly, has undergone multiple inpatient VA hospitalizations for treatment of PTSD and MST, as diagnosed by VA psychiatrists.

Despite the fact that the Veteran's service treatment records are negative for objective evidence of a MST, the Veteran is competent to report a history of MST and psychiatric symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that her assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, in its capacity as finder of fact, the Board finds that the Veteran's testimony is credible.  It is internally consistent and consistent with the time, place, and circumstances of her service.  38 U.S.C.A. § 1154(a); Caluza.

Moreover, medical opinion evidence may corroborate a personal assault stressor and multiple VA mental health professionals have found the Veteran's report of MST to be credible.  Menegassi.  In light of the lay and medical evidence, the Board finds credible her report of an in-service stressor.

Finally, the February 2013 VA examiner, a VA psychiatrist, opined that the Veteran's MST stressor contributed to her PTSD diagnosis.

Based on the foregoing, the Board finds that the evidence shows that the Veteran's PTSD had its onset in service.  There is no evidence of record in conflict with this medical opinion.  As such, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for sleep apnea, skin condition of the back, skin condition of the abdomen, and stomach condition, including as secondary to service-connected PTSD.  She alternately contends that the sleep apnea may have begun in service and so the theory of direct service connection may apply.  For the following reasons, these claims must be remanded.

The Veteran has not been provided with VA examinations for any of these claims.  The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  In this case, the Board finds that the record does not contain sufficient evidence for the Board to make a decision on these claims of service connection.  Therefore, a remand is necessary to afford the Veteran VA examinations to address the etiology of any currently-diagnosed sleep apnea, skin conditions of the back and/or abdomen, and stomach condition.

Moreover, the Veteran has not been provided with notice regarding the secondary aspect of her service connection claims.  Such notice should be provided on remand.  

Finally, the Veteran testified at her October 2014 hearing that she was receiving treatment at Lyons, East Orange, and the Bronx VA Medical Centers.  However, the most recent VA treatment records in the claims file are dated January 2013.  Any relevant VA treatment records dated thereafter should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter regarding the evidence and information necessary to substantiate her claims of entitlement to service connection, to include as secondary to her service-connected PTSD.

Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service sleep, skin, and/or stomach symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain VA any treatment records, physically or electronically, dated after January 2013 that are relevant to the Veteran's sleep apnea, skin condition of the back and/or abdomen, or stomach condition.

3.  After conducting any appropriate development, schedule the Veteran for an appropriate examination to address the etiology of her sleep apnea, skin conditions of the back and abdomen, and stomach condition.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  Ask the examiner to answer the following questions.

a)  Identify all sleep, skin (back and abdomen only), and stomach disabilities found to be present at any point since December 2009.

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis:

i.  is related to or had its onset in service.  

ii.  was caused or aggravated, at least in part, by her service-connected PTSD.

c)  If any current disability was aggravated by PTSD, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


